DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office action is in response to the amendment filed on 02/01/2021.

Status of Claims
2.	Claims 1-14 are pending.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gordon (USPPGPub N 20100269128, referred to as Gordon).
US 6411725 (referred as Rhoads) is incorporated by reference in Gordon in its entirety (see Gordon – paragraph [0142]).
Regarding claims 1 and 14:
Method for broadcasting a broadcast signal, comprising:
Gordon teaches generating an information signal having a first content
and subsequently a second content, (Gordon, generating a television show
with embedded interstitial advertisements is a sequence of media content,
[0045]);
Gordon teaches broadcasting the information signal via a first
communication link, (Gordon, the content Provider 102 creates one or more
sequences of media content (e.g., television streams, feeds or channels) and
provides these sequences of media content through communication network
A 104-A, [0049], Fig. 1);
Gordon teaches generating at least one previously determined first
feature for the second content, (Gordon, prior to generating the fingerprint,
the media system receives, from the content replacement system, at least a
subset of the reference fingerprints/determined first feature selected from
the plurality of reference fingerprints, [0022]-[0023]);
Gordon teaches detecting of the second content in the information
signal using the at least one previously determined first feature, (Gordon, if
a respective reference fingerprint of the subset of reference fingerprints/
previously determined first feature matches the fingerprint, the request for a replacement sequence of content includes data indicating that the fingerprint
matches the respective reference fingerprint, [0022] wherein the

Gordon teaches generating at least one second feature for the first
content of the information signal preceding the second content upon
detection of the second content in the information signal, (Gordon,
determine (956) a reference position (e.g., a timestamp or number of
frames from a content transition point) within the first sequence of media
content, [0184], [0186]);
Gordon teaches sending the at least one second feature for the first
content to a user device via a second communication link, (Gordon, the
replacement media content is streamed over a network connection (e.g., the
internet)/ second communication link and buffering the some portion of the
beginning/timestamp of the replacement sequence of media and any related
information, [0162]).
Regarding claim 2:
Method according to claim 1, wherein detecting comprises:
Gordon teaches extracting at least one third feature from the
information signal, (Gordon, the Media System 108 must send the
fingerprint/ third feature to the Content Replacement System 110, [0179]);
Gordon teaches comparing the at least one third feature with the at
least one previously determined first feature for the second content, (Gordon, the fingerprint is compared (942) with reference fingerprints at the
Content Replacement System 110, [0179], Fig. 9C/item 948);

feature matches the at least one first feature, (Gordon, If a matching
fingerprint is found (946), and the first sequence of media content is
identified by the Content Replacement System 110, then the Content
Replacement System 110 proceeds to select replacement media content,
[0179], Fig. 9C/item 944).
Regarding claim 3:
Gordon teaches method according to claim 2, wherein the at least one
predetermined first feature comprises a first fingerprint for the second
content; and wherein the at least one third feature from the information
signal comprises a second fingerprint, (Gordon, reference fingerprint data
including reference finger prints at the Media System 108, where the
reference fingerprint data is predetermined fingerprint data and the
generated fingerprint is for second content for replacement, [0180], [0065]-
[0067], [0022]).
Regarding claim 4:
Rhoads teaches method according to claim 2, wherein the at least one
predetermined first feature comprises a first payload of a first watermark for
the second content, wherein the at least one third feature comprises a
second payload of the first watermark from the information signal; and wherein extracting the at least one third feature comprises detecting the first
watermark; and determining the second payload upon detection, (Rhoads, a

corresponding to the screen location of the corresponding video objects. For
example, in frames containing video object 1 and video object 2, the
encoder embeds a watermark payload with an object identifier for object 1 in
portions of the frames associated with object 1 and a watermark payload
with object identifier for object 2 in portions of the frames associated with
object 2, C9:L34-54, Fig. 9/items 900 and 902).
Regarding claim 5:
Gordon teaches method according to claim 1, wherein the generating
of the at least one second feature for the first content of the information
signal preceding the second content comprises: buffering the information
signal; and extracting the at least one second feature from the buffered
information signal of the first content preceding the second content upon
detection of the at least one first feature in the information signal, (Gordon,
buffer some portion of the beginning of the replacement sequence of media
and any related information, [0110], [0162]; buffering at least a portion of
the content (e.g., transmitting the media content with an eight second delay
to compensate for any variations in the rate at which the media content is
being received by the Content Provider 102, [0168]).
Regarding claims 6 and 9:
Gordon teaches method according to claim 5, wherein the at least one

Regarding claims 7 and 10:
Rhoads teaches method according to claim 5, further comprising
providing the information signal with a second watermark (W) with a
payload, wherein the method is being executed with the watermark
information signal; wherein extracting the at least one second feature from the buffered information signal comprises detecting the second watermark (W) and determining the payload of the second watermark (W); wherein the at least one second feature comprises the payload of the second watermark (W), (Rhoads, A watermark detector screens the buffered content for the presence of a watermark (818) wherein a watermark decoder 822 reads one or more watermark payloads from the content and the decoder may be triggered by one or more of the following events: 1) the detector finding the presence of a watermark, C13:L6-46, Fig. 8).
Regarding claim 8:
Rhoads teaches method according to claim 1, wherein the generating
of the at least one second feature for the first content of the information
signal comprises: extracting at least fourth feature from the information

of the at least one first feature in the information signal, (Rhoads, storing
control data 234 for use by the control data insertion module 230, media
content 236 (e.g., movies, advertisements, television shows), and
fingerprint data 238 including the fingerprints generated by the fingerprint
generator module 229, [0067], a generates fingerprints based on the media
content and stores fingerprint data 238-A, [0154]).
Regarding claims 11 and 13:
Rhoads teaches method according to claim 1, further comprising:
providing the information signal of a second watermark having a payload,
wherein generating the at least one second feature for the first content of
the information signal comprises: buffering the payload of the second
watermark (W); selecting the at least one second watermark from the
buffered payload of the second watermark (W) upon detection of the at least
one first feature in the information signal, (Rhoads, C13:L6-46, Fig. 8).
Regarding claim 12:
Gordon teaches method according to claim 1, further comprising:
providing the information signal with a second watermark (W) having a
payload, wherein the payload of the second watermark comprises a first
time stamp; and wherein generating of the at least one second feature for
the first content of the information signal comprises: generating the at least

stamp associated with the first content preceding the second content in the
information signal upon detection of the second content, (Gordon, the
Content Replacement System 110 uses the matched reference fingerprint to
determine (956) a reference position (e.g., a timestamp), [0184]).
Response to Arguments
4.	Applicant's arguments filed 02/01/2021 related to claims 1-14 have been fully considered but they are not persuasive.
In reference to Applicant's argument: 
“The media system is not involved in a method for broadcasting a broadcast signal, but at most only in a method for receiving a broadcast signal.”
Examiner’s response:
Gordon teaches communication network B is a managed network (e.g., a cable television network having cable trunks and branch nodes, an internet protocol television network, a network of satellites and ground stations, a wide area computer network, a radio frequency broadcast network with broadcast towers, a satellite distribution network, or the Internet, see  [0050], Figs. 1, 5, [0115]. In contrast, Gordon reference teaches not only method for receiving a broadcast signal, but method for replacing a part of content for distribution involving the distribution part/broaching and the receiving part of the broadcast signal.
.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 8, 2021